          Case 5:20-cr-00226-D Document 15 Filed 10/30/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                        )
                                                 )
                     Plaintiff,                  )
                                                 )
v.                                               )         Case No. CR-20-226-D
                                                 )
CHRISTOPHER MICHAEL CARLOCK,                     )
                                                 )
                     Defendant.                  )

                                         ORDER

       In accordance with G.O. 20-22 and in light of the COVID-19 pandemic, this matter

is STRICKEN from the November 3, 2020 jury trial docket and continued to the

December 1, 2020 jury trial docket. This case will be continued further, if necessary, until

the circumstances presented by the outbreak of COVID-19 and the internal protocols for

reduced court operations related thereto cease to exist.

       As set forth in G.O. 20-22, limited criminal jury trials are being conducted in this

judicial district during the November 3, 2020 jury trial docket due to the Court’s phased

resumption of operations necessitated by the COVID-19 pandemic. This action will not

be one of the limited criminal jury trials conducted in November 2020.

       The Court finds that the COVID-19 pandemic continues to be a factor in the Western

District of Oklahoma, with more than 120,000 Oklahomans testing positive for the disease

and more than 1,300 deaths. The Centers for Disease Control and Prevention (“CDC”)

continues to recommend against large gatherings, which limits the number of prospective
          Case 5:20-cr-00226-D Document 15 Filed 10/30/20 Page 2 of 2




jurors who should be called for service. In addition, the CDC recommends continued social

distancing, which effectively limits the number of jury trials that can be conducted at one

time in order for the jurors and other trial participants to maintain appropriate social

distancing. These factors all counsel in favor of continuing this matter. The period of

delay resulting from this continuance is excludable under the Speedy Trial Act, as the Court

specifically finds the ends of justice served by ordering this continuance outweigh the best

interests of the public and Defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

                                     CONCLUSION

       Accordingly, this case is stricken from the November 3, 2020 jury trial docket and

is rescheduled on the December 1, 2020 jury trial docket.

       IT IS SO ORDERED this 30th day of October 2020.




                                             2
